Title: Statement of J. Provaux, 30 May 1807
From: Provaux, J.
To: 


                        
                            New Orleans May 30. 1807—
                        
                        On the afternoon of the 29. Inst. Mr. Clyma sitting at the door of my Quarters began a conversation by
                            saying the President of the U.S. was a poor pusillanimous creature and that our Army was the Poorest and meanest in the
                            World, their pay less, and less respected, and that the Spanish service was the most brilliant. for said he they are
                            better paid and more respected and have less service to perform, but added he do not think I have any wish of making you
                            disatisfied with the American Service—On his saying that without my having given him a hint, I immediately pretended to
                            be disatisfied with my situation and entered into his Plans; when he found me Perfectly to agree with him in opinion, he
                            told me he had been directed by Governor Foulcke to come to me and make the Propositions which he was about to make, that
                            if I would resign my Commission in the American Army, and accept one in the Spanish, I should have a first Lieutenancy to
                            take date from the date of mine in the American Service—He also told me the intentions of the Spaniards were to separate
                            the Western Territory from the United States, and that the number of Spanish Officers, I saw in Town were here for the
                            express purpose, and that there were people to come into this Country as emigrants, but that they were to act as Troops—
                        And further Mr. Clyma said he had accepted a commission in the Spanish Service, and that he left the
                            American, for that Purpose—And also that he felt a wish to get Capt. Manÿ to join.—The whole of which statement I am
                            ready and willing to swear to.—
                        
                            J. Provaux
                            
                            Lt. of Arty.
                        
                    